 Case 2:21-cv-06393-KM-ESK Document 1 Filed 03/23/21 Page 1 of 14 PageID: 1




Ben A. Kaplan
CHULSKY KAPLAN LLC
280 Prospect Ave. 6G
Hackensack, NJ 07601
Phone: (877) 827-3395 ex 102
Cell Phone: (201) 803-6611
Fax: (877) 827-3394
ben@chulskykaplanlaw.com
Attorneys for Plaintiff(s)

                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


RACHEL CHASSEN, on behalf of herself and all            Civil Case Number: _____________
others similarly situated,

                     Plaintiff(s),                                CIVIL ACTION

                                                      CLASS ACTION COMPLAINT AND
                   -against-                            DEMAND FOR JURY TRIAL

HUNTER WARFIELD, INC.,

                     Defendant(s).


                        LOCAL CIVIL RULE 10.1 STATEMENT

      1.     The mailing addresses of the parties to this action are:

             RACHEL CHASSEN
             109 Walker Road
             West Orange, New Jersey 07052

             HUNTER WARFIELD, INC.
             4620 Woodland Corporate Boulevard
             Tampa, Florida 33614

                               PRELIMINARY STATEMENT

      2.     Plaintiff on behalf of herself and all others similarly situated (“Plaintiff”), by and

through her attorneys, alleges that the Defendant, HUNTER WARFIELD, INC. (“HUNTER

WARFIELD”) and JOHN DOES 1-25 their employees, agents and successors (collectively

                                         Page 1 of 14
 Case 2:21-cv-06393-KM-ESK Document 1 Filed 03/23/21 Page 2 of 14 PageID: 2




“Defendants”) violated 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act

(hereinafter “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive and

unfair practices.

                                 JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        4.       Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district.

                                          DEFINITIONS

        5.       As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                             PARTIES

        6.       Plaintiff is a natural person, a resident of Essex County, New Jersey and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

        7.       HUNTER WARFIELD maintains a location at 4620 Woodland Corporate

Boulevard, Tampa, Florida 33614.

        8.       HUNTER WARFIELD uses the instrumentalities of interstate commerce or the

mails to engage in the principal business of collecting debt and/or to regularly engage in the

collection or attempt to collect debt asserted to be due or owed to another.

        9.       HUNTER WARFIELD is a “Debt Collector” as that term is defined by 15 U.S.C.

§ 1692(a)(6).




                                            Page 2 of 14
 Case 2:21-cv-06393-KM-ESK Document 1 Filed 03/23/21 Page 3 of 14 PageID: 3




       10.      John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims

against the currently unknown Defendants arise out of the same transaction, occurrence or series

of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

                               CLASS ACTION ALLEGATIONS

       11.      Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of herself and all New Jersey consumers and their successors in interest (the

“Class”), who were sent debt collection letters and/or notices from the Defendant, in violation of

the FDCPA, as described in this Complaint.

       12.      This Action is properly maintained as a class action. The Class is initially defined

as:

                   All New Jersey consumers who were sent letters and/or notices from

                   HUNTER WARFIELD (See Exhibit A), which included the alleged conduct

                   and practices described herein.

                   The class definition may be subsequently modified or refined. The Class

                   period begins one year prior to the filing of this Action.

       13.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:

                   a. Numerosity: The Class is so numerous that joinder of all members is

                       impracticable because there are hundreds and/or thousands of persons who

                       were sent debt collection letters and/or notices from the Defendant(s) that



                                            Page 3 of 14
Case 2:21-cv-06393-KM-ESK Document 1 Filed 03/23/21 Page 4 of 14 PageID: 4




                violate specific provisions of the FDCPA. Plaintiff is complaining about a

                standard form letter and/or notice that was sent to at least fifty (50)

                persons (See Exhibit A). The undersigned has, in accordance with FRCP

                Rule 5.2, redacted the financial account numbers and/or personal

                identifiers in said letter.

             b. Commonality: There are questions of law and fact common to the class

                members which predominate over questions affecting any individual Class

                member.       These common questions of law and fact include, without

                limitation:

                i.      Whether the Defendants violated various provisions of the

                        FDCPA;

                ii.     Whether Plaintiff and the Class have been injured by the

                        Defendants' conduct;

                iii.    Whether Plaintiff and the Class have sustained damages and are

                        entitled to restitution as a result of Defendants' wrongdoing and if

                        so, what is the proper measure and appropriate statutory formula to

                        be applied in determining such damages and restitution; and

                iv.     Whether Plaintiff and the Class are entitled to declaratory relief.

             c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                the same operative facts and are based on the same legal theories.

             d. Adequacy of Representation: Plaintiff has no interest adverse or

                antagonistic to the interest of the other members of the Class. Plaintiff will




                                      Page 4 of 14
 Case 2:21-cv-06393-KM-ESK Document 1 Filed 03/23/21 Page 5 of 14 PageID: 5




                       fairly and adequately protect the interest of the Class and has retained

                       experienced and competent attorneys to represent the Class.

        14.     A Class Action is superior to other methods for the fair and efficient adjudication

of the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of

this class action.

        15.     A Class Action will permit large numbers of similarly situated persons to

prosecute their common claims in a single forum simultaneously and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment will also

permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein. Absent a Class

Action, class members will continue to suffer losses of statutory protected rights as well as

damages.

        16.     Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.

                                     STATEMENT OF FACTS

        17.     Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

        18.     At some time prior to April 22, 2020, Plaintiff allegedly incurred a financial

obligation to AVALON SOMERSET (“AVALON SOMERSET”).

        19.     Plaintiff allegedly incurred the AVALON SOMERSET obligation in connection

with a personal residential lease.




                                            Page 5 of 14
 Case 2:21-cv-06393-KM-ESK Document 1 Filed 03/23/21 Page 6 of 14 PageID: 6




       20.     The AVALON SOMERSET obligation arose out of a transaction, in which

money, property, insurance or services, which are the subject of the transaction, are primarily for

personal, family or household purposes.

       21.     Plaintiff allegedly incurred the AVALON SOMERSET obligation by obtaining

goods and services which were primarily for personal, family and household purposes.

       22.     The AVALON SOMERSET obligation did not arise out of a transaction that was

for non-personal use.

       23.     The AVALON SOMERSET obligation did not arise out of a transaction that was

for business use.

       24.     The AVALON SOMERSET obligation is a "debt" as defined by 15 U.S.C. §

1692a(5).

       25.     AVALON SOMERSET and/or its predecessor is a "creditor" as defined by 15

U.S.C. § 1692a(4).

       26.     Plaintiff does not concede or agree that she owes the AVALON SOMERSET

obligation.

       27.     On or before April 22, 2020, the AVALON SOMERSET obligation was allegedly

referred to HUNTER WARFIELD for the purpose of collection.

       28.     At the time the AVALON SOMERSET obligation was referred to HUNTER

WARFIELD the AVALON SOMERSET obligation was past due.

       29.     At the time the AVALON SOMERSET obligation was referred to HUNTER

WARFIELD the AVALON SOMERSET obligation was in default.

       30.     Defendant caused to be delivered to Plaintiff a letter dated April 22, 2020, which

was addressed to Plaintiff and sought a balance of $8,575.03 on the AVALON SOMERSET



                                           Page 6 of 14
 Case 2:21-cv-06393-KM-ESK Document 1 Filed 03/23/21 Page 7 of 14 PageID: 7




obligation. A copy of said letter is annexed hereto as Exhibit A, which is fully incorporated

herein by reference.

       31.     Defendant was required by 15 U.S.C. § 1692(a)(1) to effectively convey the

amount of the AVALON SOMERSET obligation in the April 22, 2020 letter.

       32.     The April 22, 2020 letter was sent to Plaintiff in connection with the collection of

the AVALON SOMERSET obligation.

       33.     The April 22, 2020 letter is a “communication” as defined by 15 U.S.C. §

1692a(2).

       34.     The April 22, 2020 letter was the initial written communication that Plaintiff

received from Defendant. No other written communication was received by Plaintiff from

Defendant within five days of the April 22, 2020 letter.

       35.     Upon receipt, Plaintiff read the April 22, 2020 letter.

       36.     The April 22, 2020 letter stated in part:

               Please be advised that your delinquency in the amount of
               $8,575.03 which is owed to our client, AVALON SOMERSET, is
               outstanding. This debt has been referred to us for collection.
               Accordingly, demand is hereby made for full payment of your past
               due account.

                                                 ….

               THIS IS A COMMUNICATION FROM A DEBT COLLECTOR.
               THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY
               INFORMATION OBTAINED WILL BE USED FOR THAT
               PURPOSE.     SEE REVERSE SIDE FOR IMPORTANT
               INFORMATION.


       37.     At the top of the reverse side of the April 22, 2020 letter, it stated:

               Payment by Check: When you provide a check as payment, you
               authorize us either to use information from your check to make a
               one-time electronic fund transfer from your account or to process

                                            Page 7 of 14
 Case 2:21-cv-06393-KM-ESK Document 1 Filed 03/23/21 Page 8 of 14 PageID: 8




               the payment as a check transaction. When we use information from
               your check to make an electronic fund transfer, funds may be
               withdrawn from your account as soon as the same day we receive
               your payment, and you will not receive your check back from
               your financial institution. (emphasis added)

       38.     In addition, on the reverse side of the April 22, 2020 letter, it in part stated:

               Required by Fair Debt Collection Practices Act: Unless you
               notify this office within 30 days after receiving this notice that you
               dispute the validity of this debt or any portion thereof, this office
               will assume the debt is valid. If you notify this office in writing
               within 30 days from receiving this notice that you dispute the
               validity of this debt or any portion thereof, this office will obtain
               verification of the debt or obtain a copy of judgment and mail you
               a copy of such verification or judgment. If you request this office
               in writing within 30 days after receiving this notice this office will
               provide you with the name and address of the original creditor, if
               different from the current creditor.

       39.     This notice is mandated by 15 U.S.C. § 1692g(a)(3) through (5) of the FDCPA

(“Validation Notice”).

       40.     Defendant’s request for payment within the “30 day dispute period” coupled with

the “warning” that checks would be deposited immediately and not returned without explaining

that its demand did not override the consumer’s right to dispute (“Reconciling Statement”)

rendered the Validation Notice ineffective.

       41.     Without the inclusion of a “reconciling statement”, Defendant’s letter violates the

FDCPA as it overshadows and renders the Validation Notice ineffective.

       42.     Where an actual or apparent contradiction of the validation notice exists, the letter

must include a reconciling statement to avoid the confusion that would result if the letter does

not explain how the demand for payment fits together with the consumer’s right to dispute the

debt. See Wilson v. Quadramed Corp., 225 F.3d 350 (3d Cir 2000).

       43.     “Thus, in order to comply with the requirements of section 1692g, more is

required than the mere inclusion of the statutory debt validation notice in the debt collection

                                            Page 8 of 14
 Case 2:21-cv-06393-KM-ESK Document 1 Filed 03/23/21 Page 9 of 14 PageID: 9




letter - the required notice must also be conveyed effectively to the debtor.” Wilson v.

Quadramed Corp., 225 F.3d 350 at 354 (3d Cir. 2000); (citing Swanson v. Southern Oregon

Credit Serv., Inc., 869 F.2d 1222, 1224 (9th Cir. 1988)); see also Graziano v. Harrison, 950 F.2d

107, 111 (3d Cir. 1991). See also Grubb v. Green Tree Servicing, 2014 WL 3696126, at *9

(D.N.J. July 24, 2014), Grubb v. Green Tree Servicing, 2017 WL 3191521 at *5 (D.N.J. July 27,

2017).

         44.   A debt collector has the obligation not just to convey the 15 U.S.C. § 1692g

required disclosures, but also to convey such disclosures clearly and effectively.

         45.   Even if a debt collector conveys the required information accurately, the debt

collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by

other language in the communication.

         46.   Even if a debt collector conveys the required information accurately, the debt

collector nonetheless violates the FDCPA if that information is overshadowed by other collection

activities during the 30-day validation period following the communication.

         47.   A collection activity or communication overshadows or contradicts the validation

notice if it would make the least sophisticated consumer uncertain or confused as to her rights.

         48.   Defendant’s demand for payment within the 30-day validation period without any

reconciling statement rendered the Validation Notice invalid.

         49.   Plaintiff and others similarly situated would be confused by Defendant’s demand

for payment within the “30 day dispute period” allowed under the FDCPA. If Plaintiff and

others similarly situated sent payment within the “30 day period” would they be giving up their

rights to dispute the debt or have it verified? If Plaintiff and others similarly situated disputed




                                           Page 9 of 14
Case 2:21-cv-06393-KM-ESK Document 1 Filed 03/23/21 Page 10 of 14 PageID: 10




the debt and also sent payment, and the debt was found invalid, would Defendant return the

payment?

       50.        Defendant’s April 22, 2020 letter creates confusion and leaves the Plaintiff and

others similarly situated uncertain as to their dispute rights under the FDCPA.

       51.        Defendant caused to be delivered to Plaintiff a letter dated May 30, 2020, which

was addressed to Plaintiff and sought a balance of $8,575.03 on the AVALON SOMERSET

obligation. A copy of said letter is annexed hereto as Exhibit B, which is fully incorporated

herein by reference.

       52.        Since April 2020, Defendant also asserted that Plaintiff owed $12,009.43 on the

AVALON SOMERSET obligation in several communications, including but not limited to one

or more national credit reporting agencies.

       53.        Plaintiff was left unsure whether she allegedly owed $8,575.03 or $12,009.43 on

the AVALON SOMERSET obligation.

       54.        Defendant’s communications create confusion and leave the Plaintiff and others

similarly situated uncertain as to their rights under the FDCPA.

       55.        The FDCPA ensures that consumers are fully and truthfully apprised of the facts

and of their rights, the act enables them to understand, make informed decisions about, and

participate fully and meaningfully in the debt collection process. The purpose of the FDCPA is to

provide information that helps consumers to choose intelligently. The Defendant's false

representations misled the Plaintiff in a manner that deprived Plaintiff of his or her right to enjoy

these benefits.

       56.        The deceptive communication additionally violated the FDCPA since it frustrated

Plaintiff’s ability to intelligently choose her response.



                                            Page 10 of 14
Case 2:21-cv-06393-KM-ESK Document 1 Filed 03/23/21 Page 11 of 14 PageID: 11




        57.     HUNTER WARFIELD knew or should have known that its actions violated the

FDCPA.

        58.     Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review its actions to

ensure compliance with the law.

                            POLICIES AND PRACTICES COMPLAINED OF

        59.     It is Defendants' policy and practice to send written collection communications, in

the form annexed hereto as Exhibit A, which violate the FDCPA, by inter alia:

                (a)      Using false, deceptive or misleading representations or means in
                         connection with the collection of a debt;

                (b)      Failing to comply with the requirements of 15 U.S.C. § 1692g(a) et seq.;

                (c)      Communicating to any person credit information which is known or
                         should be known to be false; and

                (d)      Overshadowing and/or contradicting Plaintiff’s rights under the FDCPA.

        60.     Defendants have sent written communications in the form annexed hereto as

Exhibit A, to at least 50 natural persons in the state of New Jersey within one year of this

Complaint.

                                                COUNT I

                      FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                  1692 et seq. VIOLATIONS

        61.     Plaintiff, on behalf of herself and others similarly situated, repeats and realleges all

prior allegations as if set forth at length herein.

        62.     Collection letters and/or notices, such as those sent by Defendants, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”




                                               Page 11 of 14
Case 2:21-cv-06393-KM-ESK Document 1 Filed 03/23/21 Page 12 of 14 PageID: 12




        63.     Defendant’s letters would cause the least sophisticated consumer to be confused

about his or her rights.

        64.     Defendant’s letters would cause the least sophisticated consumer to be confused

about his or her right to dispute the debt in light of with Defendant’s demand for payment within

the “30 day dispute period”.

        65.     Defendants violated 15 U.S.C. § 1692e of the FDCPA as described herein in

connection with their communications to Plaintiff and others similarly situated.

        66.     As described herein, Defendants engaged in false, deceptive, or misleading

representations or means in violation of 15 U.S.C. § 1692e and § 1692e(10).

        67.     Defendant’s false, misleading and deceptive statement(s) is material to the least

sophisticated consumer.

        68.     As described herein, Defendant violated 15 U.S.C. § 1692e(8).

        69.     Defendants violated 15 U.S.C. § 1692e(10) which prohibits the employment of

false and deceptive means of collecting debt.

        70.     Defendant violated 15 U.S.C. § 1692g(a) et seq. by failing to effectively convey

the Validation Notice.

        71.     As described herein, Defendant violated 15 U.S.C. § 1692g(a)(1).

        72.     Defendant violated the FDCPA by overshadowing and/or contradicting the

notices mandated by 15 U.S.C. § 1692g(a)(3) and (4).

        73.     Defendants’ conduct as described herein constitutes unfair or unconscionable

means to collect or attempt to collect any debt.

        74.     Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.



                                           Page 12 of 14
Case 2:21-cv-06393-KM-ESK Document 1 Filed 03/23/21 Page 13 of 14 PageID: 13




       75.     Plaintiff and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.

       76.     Plaintiff and others similarly situated have a right to receive proper notices

mandated by the FDCPA.

       77.     Plaintiff and others similarly situated were sent letters, which could have affected

their decision-making with regard to the debt.

       78.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       79.     Plaintiff has suffered damages and other harm as a direct result of Defendants

actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and her attorneys as Class Counsel;

               (b)     Awarding Plaintiff and the Class statutory damages;

               (c)     Awarding Plaintiff and the Class actual damages;

               (d)     Awarding pre-judgment interest;

               (e)     Awarding post-judgment interest.

               (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.




                                           Page 13 of 14
Case 2:21-cv-06393-KM-ESK Document 1 Filed 03/23/21 Page 14 of 14 PageID: 14




                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: March 23, 2021                                 Respectfully submitted,

                                              By:     s/ Ben A. Kaplan
                                                      Ben A. Kaplan, Esq. (NJ 0337712008)
                                                      CHULSKY KAPLAN, LLC
                                                      280 Prospect Avenue, 6G
                                                      Hackensack, New Jersey 07601
                                                      Phone (877) 827-3395 ex 102
                                                      Cell Phone: (201) 803-6611
                                                      Fax: (877) 827-3394
                                                      ben@chulskykaplanlaw.com
                                                      Attorneys for Plaintiff


                        CERTIFICATION PURSUANT TO LOCAL RULE 11.2

        I, hereby certify that the matter in controversy is not the subject of any other court,

arbitration or administrative proceeding.

Dated: March 23, 2021
                                                      s/ Ben A. Kaplan
                                                      Ben A. Kaplan, Esq. (NJ 0337712008)
                                                      CHULSKY KAPLAN, LLC
                                                      280 Prospect Avenue, 6G
                                                      Hackensack, New Jersey 07601
                                                      Phone (877) 827-3395 ex 102
                                                      Cell Phone: (201) 803-6611
                                                      Fax: (877) 827-3394
                                                      ben@chulskykaplanlaw.com
                                                      Attorneys for Plaintiff




                                            Page 14 of 14
